LINDE, J.,
specially concurring.
Normally on judicial review the agency will be expected to appear to defend its order, and there is no apparent reason why a declaratory ruling under ORS 183.410 should be different in this respect. Petitions for judicial review are not private lawsuits between opposing parties who represented contending interests before the agency. It is the agency’s exercise of its responsibility that a petition challenges, not some action or omission of another interested party, and an agency deciding to issue an appealable order presumably is also prepared to defend it if challenged. Although a declaratory ruling might have been an entirely appropriate way to obtain a resolution of the point at issue, the Employment Relations Board, in expressing "no objection” to the stipulation between the contending parties, does not seem to have committed itself to this stipulation to the extent of making the expected appearance in the subsequent proceeding for judicial review. This further bears out the court’s conclusion that the Board did not issue a reviewable declaratory ruling under ORS 183.410.